Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 2, 5, 9 and 12 have been canceled by the applicant.  Claims 1, 3-4, 6-8, 10-11 and 13-14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ibrahimi et al., US 2015/0177011 A1 teaches a  system for reconstructing vehicle itinerary include a processor and a memory storing instructions, implemented by the processor, to cluster historical trip records into a plurality of clusters, each of the plurality of clusters including a set of historical trip records that describe events occurring within a predetermined time range at one location; identify a sequence of clusters that includes a cluster at each location; and estimate an itinerary for a vehicle based on the sequence of clusters and constraint data describing physical constraints, the itinerary for the vehicle describing a sequence of arrival and departure times at a sequence of locations for the vehicle.
Regarding independent claim 1, Ibrahimi taken either independently or in combination with the prior art of record fails to teach or render obvious reconciling the determined time and location of each of the plurality of stops with the stored route comprises identifying a planned stop when the time and location of one of the plurality of stops is associated with a time and location of a corresponding one of the plurality of stored stops, identifying an unplanned stop when neither the time and location of one of the plurality of stops is associated with the time and location of any of the stored stops; estimating a plurality of transition times between pairs of the plurality of stops; constructing an updated timeline based on the plurality of stored stops, the plurality of determined stops, and the plurality of transition times; and updating the delivery route based on the constructed timeline in conjunction with the other claim limitations.
Regarding independent claim 8, Ibrahimi taken either independently or in combination with the prior art of record fails to teach or render obvious reconcile the determined time and location of the individual stops with the expected stops of the route, the expected stops having an expected stop location and an expected stop time associated therewith, identify a planned stop when the time and location of one of the plurality of stops is associated with a time and location of a corresponding one of the plurality of stored stops and identify an unplanned stop when neither the time and location of one of the plurality of stops is associated with the time and location of any of the stored stops estimate a plurality of transition times between pairs of the plurality of stops, construct an updated timeline based on the plurality of expected stops, the plurality of stops, and the plurality of transition times, and update the expected timeline of the route based on the updated timeline

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668